Per Curiam.
This case is on remand from the Florida Supreme Court, which quashed our prior decision and directed reconsideration in view of its recent decision in Giraldo v. Agency for Health Care Administration , 248 So.3d 53 (Fla. 2018).
In Giraldo , the Florida Supreme Court held that federal law allows the Agency for Health Care Administration (AHCA) to lien only the past medical expenses portion of a Medicaid beneficiary's third-party tort recovery to satisfy its Medicaid lien. Id . at 56. Therefore, in accordance with the mandate from the supreme court, this cause is remanded to the Administrative Law Judge to reduce the awarded amount to $20,717.54 for satisfaction of AHCA's lien.
Rowe, Ray, and M.K. Thomas, JJ., concur.